Title: From Thomas Jefferson to George Jefferson, 13 September 1800
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello Sep. 13. 1800.

Yours of the 8th. came to hand yesterday, and I this day wrote to mr Barnes in consequence. I am sorry to find that Henry Duke has drawn 300. D. from you, as his letter informs me. as he did not draw the money when lodged for him in May, [he was] according to agreement to give me 3. months notice. this makes no other odds than the increasing your advance [and it] would have been convenient for me to have paid him the 1st. week in October. the amount of the two draughts which I mentioned in my last in favor of our sheriffs, as far as I can see at present will be 300.93 D perhaps a little more.—perhaps it would be better hereafter that instead of sending you my draughts on mr Barnes I should desire him to send you his on his agent at Philadelphia, which would avoid the risk & embarrasment of bank notes. I am Dear Sir
Your’s affectionately

Th: Jefferson

